          Case 3:15-cv-00675-JBA Document 1964 Filed 05/12/21 Page 1 of 3




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT

    UNITED STATES SECURITIES AND EXCHANGE
    COMMISSION,                           Civil No. 3:15cv675 (JBA)
          Plaintiff,
          v.
    IFTIKAR AHMED,                        May 12, 2021
          Defendant, and

    IFTIKAR ALI AHMED SOLE PROP; I-CUBED
    DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
    2014 GRANTOR RETAINED ANNUNITY TRUST;
    DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
    I.I. 1, a minor child, by and through his next friends
    IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
    minor child, by and through his next friends
    IFTIKAR and SHALINI AHMED, his parents; and I.I.
    3, a minor child, by and through his next friends
    IFTIKAR and SHALINI AHMED, his parents,

           Relief Defendants.


RULING DENYING RELIEF DEFENDANTS’ MOTION FOR RECONSIDERATION OF RULING
  DENYING RELIEF DEFENDANTS’ EMERGENCY MOTION FOR INJUNCTION OF DOJ
            ACTION AND RELATED MOTION FOR ATTORNEY’S FEES

         Relief Defendants move the Court to reconsider its denial [Doc. # 1821] of their

motion seeking an injunction halting declaration of bond forfeiture in the District of

Massachusetts [Doc. # 1327] and related motion for attorney’s fees [Doc. # 1335]. (Relief

Defs.’ Mot. for Reconsideration of R. Denying Relief Defs.’ Emerg. Mot. for Injunc. of DOJ

Action and Related Mot. for Atty’s Fees [Doc. # 1845].)1

         As grounds for reconsideration, Relief Defendants argue that the Court

misconstrued its own initial asset freeze because the Greenwich home had not yet been


1 The Securities and Exchange Commission (SEC) and Receiver note that “[n]o response to a motion for
reconsideration need be filed unless requested by the Court.” D. Conn. L. R. 7(c); (see Receiver’s Response to
Relief Defs.’ Mot. for Reconsideration [Doc. # 1900]; Pl. SEC’s Obj. to Relief Defs.’ Mot. for Reconsideration [Doc.
# 1903]). No responses were requested by this Court and, going forward, the SEC and Receiver need not file
notices on the record to remind the Court that no responses are required as it unnecessarily clutters the docket.
        Case 3:15-cv-00675-JBA Document 1964 Filed 05/12/21 Page 2 of 3




forfeited at the time this Court froze Relief Defendants’ assets and thus was included as a

frozen asset. As support, Relief Defendants quote from subsection E of the Court’s Order

Granting Preliminary Injunction [Doc. # 113]:

       E. The Commission may record this Order with relevant land records offices or other
       relevant institutions on all pieces of real property in which the Defendant or Relief
       Defendants have an interest. This order applies, without limitation, to the following
       properties: . . .
              iv. Real property located at 505 North Street, Greenwich, CT 06830


(Ruling and Order Granting Prelim. Injunc. [Doc. # 113] at 21-22.) Relief Defendants argue

that the phrase “[t]his order applies” indicates that the entirety of the Order Granting

Preliminary Injunction, including a freezing of the assets, applies to the real property.

(Relief Defs.’ Mot. at 2.)

       The Court uses “Order,” with a capital “O,” to reference the whole document. The

“order” referenced in the second sentence refers only to the recording authority granted to

the SEC in subsection E, which allows it to record the Order Granting a Preliminary

Injunction with the land records office related to the Greenwich home. As specifically noted

in the Court’s denial of Relief Defendants’ Emergency Motion for an Injunction, because Ms.

Ahmed’s “primary residence in Greenwich [] was the collateral for Mr. Ahmed’s bond in the

insider trading case and was forfeited when he fled the United States, . . . the Court cannot

be assured that [it] will be available to compensate victims at this point.” (Prelim. Injunc. at

14 n.4). Because of this uncertainty, the Court did not include the value of the home in its

assessment of the total amount frozen in the Preliminary Injunction, (see id.), and explicitly

declined to include the home as part of the “Real Property” secured by the Court to satisfy

the judgment against Defendant. (Am. Final J. Against Def. and Relief Defs. [Doc. # 1054] at 5-9

(listing the Essell Farm as the only “Real Property” asset available to satisfy the judgment).) As

such, the Court did not err in its assessment that “from the inception of this action in the

District of Connecticut, the Greenwich property was never included in the asset freeze, nor


                                                2
        Case 3:15-cv-00675-JBA Document 1964 Filed 05/12/21 Page 3 of 3




in the listing of assets available to satisfy the judgment, precisely because it was already

used as the security for Defendant’s bond in the MA Case.” (Ruling Denying Relief Defs.’

Emerg. Mot. at 2.)

       Relief Defendants further request reconsideration of the Court’s denial of their

motion for a release of $200,000 to retain counsel for the matter, noting that the District of

Massachusetts acknowledged that Ms. Ahmed “did, as a surety, have the right to move the

MA Court for relief under Federal Rules of Criminal Procedure.” (Relief Defs.’ Mot. at 4.)

However, this Court was aware of the full District of Massachusetts opinion in denying

Relief Defendants’ motion for fees [Doc. # 1821] and no new grounds warranting

reconsideration are presented.

       Relief Defendants are reminded that “[m]otions for reconsideration shall not be

routinely filed and . . . will generally be denied unless the movant can point to controlling

decisions or data that the court overlooked in the initial decision or order.” D. Conn. L. R.

Civ. P. 7(c). As Relief Defendants have neither identified any new controlling decision or

overlooked data, Relief Defendants’ motion for reconsideration [Doc. # 1845] is DENIED.



                                            IT IS SO ORDERED.

                                            ____________________/s/_______________________________

                                            Janet Bond Arterton, U.S.D.J.

                                 Dated at New Haven, Connecticut this 12th day of May 2021.




                                               3
